Citation Nr: 1504409	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder (claimed as loss of lordosis of the cervical spine and straightening of the cervical spine).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1992.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reopened and then denied the Veteran's cervical spine disorder claim.  The Veteran filed a Notice of Disagreement (NOD) in October 2010.  The RO issued a Statement of the Case (SOC) in October 2012.  In December 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In February 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  An unappealed February 1993 rating decision denied service connection for a straightened cervical spine.  

2.  The evidence received subsequent to the February 1993 rating decision does not raise a reasonable possibility of substantiating the claim and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1993 rating decision that denied service connection for a straightened cervical spine is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2014).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a cervical spine disorder (claimed as loss of lordosis of the cervical spine and straightening of the cervical spine).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2009 and March 2014 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the April 2009 and March 2014 letters from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board notes that an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

There is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claim for a cervical spine disorder, and thus no requirement to schedule a VA examination for a medical nexus opinion.

The Board is also satisfied as to substantial compliance with its February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran an additional notice letter in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in March 2014.  The Veteran was then allowed an opportunity to submit additional evidence in response.  The claim was then readjudicated by the AOJ in the July 2014 Supplemental SOC (SSOC).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.
II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of a cervical spine disorder (claimed as loss of lordosis of the cervical spine and straightening of the cervical spine).

Although the RO determined in the October 2009 rating decision that new and material evidence had been submitted to reopen this claim, the RO's decision concerning this is not binding on the Board.  Thus, the Board must first decide whether new and material evidence has been received to reopen this claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); VAOPGCPREC 05-92 (March 4, 1992).

In a February 1993 rating decision, the RO denied service connection for straightening of the cervical spine.  He was advised of his appellate rights in a letter dated in March 1993.  In that letter, the Veteran was informed that there was no in-service trauma and that the VA examination in October 1992 showed full range of motion of the cervical spine.  The RO also told the Veteran that there was no organic pathology to relate his diagnosis to any claimed disability.  The Veteran did not appeal this rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In March 2009, the Veteran filed a claim to reopen his previously denied claim for service connection for a cervical spine disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the February 1993 RO denial:  VA treatment records and lay statements from the Veteran.  This evidence is new because it has not previously been submitted.  

However, the evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran's claim was denied in February 1993 because there was no in-service trauma and because the VA examination in October 1992 showed full range of motion of the cervical spine.  At that time, the October 1992 VA examination documented the Veteran with neck pain, but did not provide a diagnosis related to the cervical spine.  A review of the medical evidence reveals there is still no current diagnosis related to the cervical spine, although the Veteran's complaints of neck pain are documented.  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Where the medical evidence establishes that a veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In short, the evidence received since the February 1993 rating decision does not raise a reasonable possibility of substantiating the claim and does not relate to an unestablished fact necessary to substantiate the claim, as none of the new evidence received shows a diagnosis of a cervical spine disorder.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996) (holding that the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance).  Moreover, the Veteran's lay statements are cumulative and redundant of statements previously considered by the RO, which were that the Veteran believed he had a neck disability related to service.  The claims file does not contain any medical examinations or treatment records diagnosing the Veteran with a cervical spine disorder.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

Accordingly, the Board finds no new and material evidence to reopen the claim of entitlement to service connection for a cervical spine disorder (claimed as loss of lordosis of the cervical spine and straightening of the cervical spine).  38 U.S.C.A. 
§ 5108.  Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      (CONTINUED ON NEXT PAGE)








ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a cervical spine disorder (claimed as loss of lordosis of the cervical spine and straightening of the cervical spine), and the appeal is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


